Exhibit 10.2

 

FOURTH AMENDMENT EMPLOYMENT AGREEMENT

 

This Fourth Amendment to the Employment Agreement (“Fourth Amendment”) is
entered into between General Moly, Inc., a Delaware corporation (“the Company”)
and Robert I. Pennington (“Executive”) to be effective as of December 1, 2018.

 

RECITALS

 

A.  Effective December 27, 2012, the Company and Executive entered into an
Employment Agreement (“the Agreement”).

 

B.  Effective September 6, 2013, the Company and Executive entered into a First
Amendment to the Agreement providing for a temporary salary reduction (“First
Program”) that was revoked on its terms effective with the reinstatement of
Executive’s Base Compensation effective January 1, 2015.

 

C.  Effective January l, 2016, the Company and Executive entered into a Second
Amendment to the Agreement provide for modifications to Term and Separation Pay
provisions as provided for in the Agreement.

 

D.  Effective January 16, 2016, the Company again instituted a Temporary Salary
Reduction Program (“Second Program”) to assist the Company with cash
conservation efforts as the Company progresses financing efforts for the
construction and operation of the Mt. Hope Project in Eureka County, Nevada.

 

E.  Effective January 16, 2016, Executive and the Company entered into a Third
Amendment to provide for a temporary salary reduction, to permit Executive to
consult outside of his COO responsibilities, and to temporarily remove
application of the material diminution definition as set forth in the Third
Amendment.

 

F.  Effective December 1, 2018, the Company instituted a new Temporary Salary
Reduction Program (“Third Program”) in addition to the Second Program which
remains in effect.

 

G.  Executive and the Company desire to further amend the Agreement to make
clear that Executive’s Base Compensation, as additionally modified by the Third
Program, shall not be reduced or otherwise affected by the Company’s Second
Program and/or Third Program, as approved by the Compensation Committee of the
Company’s Board of Directors, for the limited purpose of determining Separation
Pay under the Agreement, and to continue to permit Executive to consult outside
of his responsibilities as COO of the Company, so long as such service does not
conflict with his duties and responsibilities or Company’s business plan.

 

H.  Further, Executive and the Company also desire to amend the Agreement to
make clear that the temporary removal of application of the material diminution
definition of Good Reason related to Executive’s Base Compensation for the
limited period of the Second Program remains in place and is now also
temporarily removed for application of Third Program.

 

I.  Executive and the Company agree to revoke this Fourth Amendment at the
termination of the Third Program.

 

--------------------------------------------------------------------------------



 

AMENDMENT

 

1.  Section 3.1 Base Compensation is hereby amended with the addition of the
following two (2) sentences at the end of Section 3.1:

 

Executive’s Base Compensation, as reduced by the January 16, 2016 implementation
of the Company’s Temporary Salary Reduction Program, and/or the December 1, 2018
additional Temporary Salary Reduction Program, shall not be used for determining
“Separation Pay” under Section 4.3(a)(i) and (b)(i), and “Additional Separation
Pay” under Section 4.4(a)(ii).  For the avoidance of any doubt, Executive’s Base
Compensation for determining “Separation Pay” under Section 4.3(a)(i) and
(b)(i), and “Additional Separation Pay” under Section 4.4(a)(ii) shall be equal
to Executive’s Base Compensation on December 31, 2015.

 

2.  Section 4.2(d)(i) is hereby amended to add the following underlined phrase
concerning the definition of “Good Reason”:

 

(i)                                     a material diminution of Executive’s
Base Compensation, not including any reduction to Executive’s Base Compensation
agreed to between the Company and Executive during the term of the Company’s
January 16, 2016 Temporary Salary Reduction Program and/or December 1, 2018
Temporary Salary Reduction Program.

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to the
Employment Agreement on the dates set forth below, to be effective December 1,
2018.

 

EXECUTIVE

 

 

 

/s/ Robert I. Pennington

 

Robert I. Pennington

 

 

 

Date:

November 30, 2018

 

 

 

COMPANY

 

 

 

/s/ R. Scott Roswell

 

R. Scott Roswell

 

Chief Legal Officer

 

 

 

Date:

November 30, 2018

 

 

2

--------------------------------------------------------------------------------